Appellant files a motion for rehearing, submitting the same propositions as were contained in his former *Page 639 
presentation, and cites, substantially, the same authorities as relied upon in his original hearing.
Some additional authorities from other States are cited, which, without specific review, we do not think to be in point. Appellant also cites the recent case of Griffin, 86 Tex. Crim. 498, handed down by this Court, which case, appellant contends, decides the questions involved in this case. In our view, appellant misapprehends the Griffin case, which involved the sufficiency of a law attempting to regulate the lights permissible on an automobile; said law forbidding the use of lamps which, "shall project forward a light of such glare and brilliancy as to seriously interfere with the sight of, or temporarily blind the vision of, the driver of a vehicle approaching from an opposite direction."
Construing the language of said law, we held it impossible of determination by one accused, as to what kind of lights he might use, in advance of ascertaining the kind and character of eyesight of the driver of the approaching vehicle, and that to leave the question of criminality vel non dependent on peculiarities of vision of any number of approaching drivers, was too indefinite and uncertain.
We are unable to see any similarity in the description of an offense which forbids the false packing of a bale of cotton, and that held bad in the Griffin case. To uphold appellant's contention here, would be to declare unconstitutional for uncertainty, our slander statute, which forbids in terms, the false imputation, of want of chastity of an unmarried female; also our statute forbidding the publication of another as a coward, or by other opprobrious language, and the statute on making false entries by the clerks of courts; and the giving of false certificates by officers; and false impersonation of officers, and many other statutes, too numerous to mention. We recognize that it would be no good reason for upholding the statute objected to in the instant case, simply because other statutes might thereby be attacked or involved, but there are so many statutes frequently invoked and discussed which are no more definite and certain than the one under discussion, that attention was called to this fact by us. We think that to charge one with falsely packing a bale of cotton in manner and form as substantially set out in our original opinion, sufficiently puts him on notice of the charge against him, and that the statute in question is not obnoxious as being too vague and uncertain; and the motion for rehearing is overruled.
Overruled. *Page 640